Citation Nr: 1532889	
Decision Date: 08/03/15    Archive Date: 08/11/15

DOCKET NO.  14-07 162	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for lumbar strain.

2.  Entitlement to a rating in excess of 10 percent for right knee instability.

3.  Entitlement to a rating in excess of 10 percent for right knee chondromalacia patella.

4.  Entitlement to a rating in excess of 10 percent for left knee chondromalacia patella.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel


INTRODUCTION

The Veteran served on active duty from June 1988 to August 1990.

These matters come to the Board of Veterans' Appeals (Board) on appeal from an October 2012 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which granted service connection for lumbar strain, assigning a 10 percent evaluation effective October 4, 2011, and which continued the 10 percent ratings assigned for the service-connected bilateral knee disabilities.  

The current record before the Board consists of paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

It appears that there are outstanding VA treatment records.  The paper claims file contains a problem list from the VA Medical Center (VAMC) in Dallas that was generated on December 13, 2011.  A handwritten note indicates that "CAPRI in NTXVAHCS OPTS - 3/6/9 - present image summaries for knees + back."  Review of the paper and electronic claims files, however, indicates that prior to December 13, 2011, the last VA treatment records obtained were from the Nashville VAMC dated through May 2002, and that since December 13, 2011, records from the Dallas VAMC dated between September 2011 and July 2012 were obtained.  On remand, the Veteran's complete record of treatment from the VAMC in Dallas must be obtained since records generated by VA facilities that may have an impact on the adjudication of a claim are considered to be in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

As the claims are being remanded for the foregoing reasons, contemporaneous VA examinations should also be obtained.  The Veteran is hereby notified that it is his responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failing to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 (2014). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's complete record of treatment from the VA North Texas Healthcare System.  

2.  Schedule the Veteran for a VA examination to assess the current severity of his bilateral knee disabilities and lumbar strain.  The examiner must review the paper and electronic claims files.  

The examiner is to identify all residuals attributable to the Veteran's service-connected bilateral knee and lumbar spine disabilities. 

The examiner is to report the range of motion measurements for the knees and lumbar spine segment, in degrees.  

Any pain, weakened movement, excess fatigability or incoordination on movement must be noted, and the examiner should indicate whether there is likely to be additional range of motion loss due to any of the following: (1) pain on use, including during flare-ups; (2) weakened movement; (3) excess fatigability; or (4) incoordination. 

The examiner is to describe whether pain significantly limits functional ability during flare-ups or when the knees and/or lumbar spine segment is used repeatedly.  All limitation of function must be identified.  If there is no pain, no limitation of motion and/or no limitation of function, such facts must be noted in the report.

The examiner is to identify any nerve(s) affected by the Veteran's service-connected lumbar strain and discuss the extent, if any, of paralysis of the nerves involved. 

The examiner is to discuss whether the Veteran has any neurologic abnormalities, including, but not limited to, bowel or bladder impairment, as a result of his lumbar spine disability.

The examiner is to discuss whether the Veteran has any recurrent subluxation or lateral instability of the knees and indicate whether any instability is slight, moderate or severe.  

The examiner must provide a comprehensive report, including complete rationales for all conclusions reached.

3.  Review the claims folder and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

4.  Finally, readjudicate the claims.  If any benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




